NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
OUTSIDE THE BOX INNOVATIONS, LLC (DOING
BUsINEss As UN10N R1cH USA),
Plaintiff/C0unterclairn Defendant-Cross AjJpellant,
and
BONAKA LIMITED, BONAKA PLASTIC
MANUFACTURING CO., LTD., AND
UNION RICH PLASTIC FACTORY, LTD.,
Counterclaim Defendants-Appellees,
and
CI-IRISTOPHER URE, MATT WILLIAMS, TERRY
KINSKEY AND LYNN MARTINEAU,
Counterclaim Defendants,
V.
TRAVEL CADDY, INC.
Defen.dant/ Counterclaimant-Appellan.t,
and
RO0STER PRODUCTS (DOING BUs1NEsS As THE
R00sTER GROUP),
Defendcmt/ C0unterclaimant.
2009-1171, -1558

OUTSIDE THE BOX V. TRAVEL CADDY 2
Appeals from the United States District Court for the
Northern District of Georgia in case no. 1:O5-CV-2482,
Senior Judge Orinda D. Evans.
ON MOTION
ORDER
Outside the Box Innovations, LLC (doing business as
Uni0n Rich USA) moves for a 60-day extension of ti1:ne,
until January 24, 2011, within which to file its response
brief
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted
FoR THE CoURT
 2 4  fs/ J an Horba1y
Date J an Horba1y
C1erk
ccc J. Rodn1an Stee1e, Jr., Esq.
Ti1nothy P. Ma1oney, Esq. FILED
u.s.couRr oFAP on
s2 1 11-le FEoERAL c1:’¢§§i¢SirF
NOV 2 4~Zl]1U
11-\N HORBAL¥
CLERK